People v Soto (2019 NY Slip Op 07623)





People v Soto


2019 NY Slip Op 07623


Decided on October 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-05353
 (Ind. No. 5/13)

[*1]The People of the State of New York, respondent,
vJulio Soto, appellant.


Julio Soto, Wallkill, NY, appellant pro se.
Robert V. Tendy, District Attorney, Carmel, NY (David M. Bishop of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 29, 2017 (People v Soto, 155 AD3d 1066), affirming a judgment of the County Court, Putnam County, rendered May 5, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court